
	
		I
		111th CONGRESS
		1st Session
		H. R. 2036
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2009
			Mr. Gallegly (for
			 himself and Mr. Matheson) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to expand grant programs for gifted and talented
		  students.
	
	
		1.Short titleThis Act may be cited as the Jacob K.
			 Javits Gifted and Talented Students Education Enhancement Act.
		2.Programs for
			 gifted and talented studentsTitle II of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6601 et seq.) is amended by adding at the end
			 the following:
			
				EGifted and
				Talented Students
					2501.Short
				titleThis part may be cited
				as the Jacob K. Javits Gifted and
				Talented Students Education Act.
					2502.PurposeThe purpose of this part is to initiate a
				coordinated program of—
						(1)scientifically
				based research demonstration projects;
						(2)innovative
				instructional strategies;
						(3)high-quality
				professional development for teachers, principals, instructional support
				personnel, and school leadership personnel; and
						(4)other similar
				activities designed to build and enhance the ability of elementary schools and
				secondary schools nationwide to meet the special educational needs of gifted
				and talented students.
						2503.Rule of
				constructionNothing in this
				part shall be construed to prohibit a recipient of funds under this part from
				serving gifted and talented students simultaneously with students with similar
				educational needs, in the same educational settings, where appropriate.
					2504.Competitive
				grant program for gifted and talented students
						(a)Establishment of
				program
							(1)In
				generalFrom the sums appropriated under section 2510 to carry
				out this section, the Secretary (after consultation with experts in the field
				of the education of gifted and talented students) shall make grants to, or
				enter into contracts with, State educational agencies, local educational
				agencies, institutions of higher education, other public agencies, and other
				private agencies and organizations (including Indian tribes and Indian tribal
				organizations (as such terms are defined in section 4 of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450b)) and Native
				Hawaiian organizations) to assist such entities in carrying out programs or
				projects authorized by this part that are designed to meet the educational
				needs of gifted and talented students, including the training of personnel
				(including teachers, principals, instructional support personnel, and school
				leadership personnel) in the identification and education of gifted and
				talented students.
							(2)ApplicationEach
				entity seeking assistance under this section shall submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may reasonably require. Each such application shall describe
				how—
								(A)the proposed
				gifted and talented services, materials, and instructional strategies will be
				used to identify and serve gifted and talented students;
								(B)if appropriate,
				the services, materials, and instructional strategies can be adapted for use by
				all students; and
								(C)the proposed
				programs can be evaluated.
								(b)Use of
				fundsPrograms and projects assisted under this section may
				include each of the following:
							(1)Conducting—
								(A)scientifically
				based research on methods, and techniques for identifying and serving gifted
				and talented students and, if appropriate, for using gifted and talented
				programs and methods to serve all students; and
								(B)program
				evaluations, surveys, and the collection, analysis, and development of the
				information needed to accomplish the purpose of this part.
								(2)Carrying out
				professional development (including fellowships) for personnel (including
				teachers, principals, instructional support personnel, and school leadership
				personnel) involved in the education of gifted and talented students.
							(3)Establishing and
				operating model projects and exemplary programs for serving gifted and talented
				students, including innovative methods for identifying and educating students
				who may not be served by traditional gifted and talented programs (such as
				summer programs, mentoring programs, service learning programs, and cooperative
				programs involving business, industry, and education).
							(4)Implementing
				innovative strategies, such as cooperative learning, peer tutoring, and service
				learning.
							(5)Carrying out
				programs of technical assistance and information dissemination to promote
				instructional and professional development strategies used with gifted students
				and, where appropriate, how they may be adapted for use by all students.
							(6)Making materials
				and services available through State regional educational service centers,
				institutions of higher education, or other entities.
							(7)Providing funds
				for challenging, high-level course work, disseminated through technologies
				(including distance learning), for individual students or groups of students in
				schools and local educational agencies that would not otherwise have the
				resources to provide such course work.
							(c)Center for
				research and development
							(1)In
				generalFrom the amounts appropriated under section 2510 to carry
				out this subsection, the Secretary (after consultation with experts in the
				field of the education of gifted and talented students) shall establish a
				National Research Center for the Education of Gifted and Talented Children and
				Youth through grants to, or contracts with, one or more institutions of higher
				education or State educational agencies, or a combination or consortium of such
				institutions and agencies and other public or private agencies and
				organizations, for the purpose of carrying out activities described in
				subsection (b).
							(2)DirectorThe
				National Center shall be headed by a Director. The Secretary may authorize the
				Director to carry out such functions of the National Center as may be agreed
				upon through arrangements with institutions of higher education, State
				educational agencies, local educational agencies, or other public or private
				agencies and organizations.
							(d)CoordinationScientifically
				based research activities supported under this part—
							(1)shall be carried
				out in consultation with the Institute for Education Sciences to ensure that
				such activities are coordinated with and enhance the research and development
				activities supported by such Office; and
							(2)may include
				collaborative scientifically based research activities which are jointly funded
				and carried out with such Institute.
							2505.Formula grant
				program for gifted and talented students
						(a)Establishment of
				ProgramFrom the sums
				allocated under subsection (b)(2), the Secretary shall award grants to State
				educational agencies to—
							(1)carry out State
				activities described in section 2504(b); and
							(2)award subgrants to local educational
				agencies under subsection (e) for developing or expanding gifted and talented
				education programs, through activities such as high quality professional
				development for teachers, principals, instructional support personnel, and
				school leadership personnel.
							(b)Allotments to
				States
							(1)Reservation of
				fundsFrom the sums appropriated under section 2510 to carry out
				this section for each fiscal year, the Secretary shall reserve ½ of 1 percent
				for the Secretary of the Interior to carry out programs under this section for
				the professional development of teachers, other staff, and administrators in
				schools operated or funded by the Bureau of Indian Affairs.
							(2)State
				Allotments
								(A)In
				generalFrom the sums
				appropriated under section 2510 to carry out this section and not reserved
				under paragraph (1), the Secretary shall allot, and make available in
				accordance with this section, to each State educational agency with an approved
				application an amount that bears the same ratio to such sums as the number of
				individuals aged 5 through 17 in the State (as determined by the Secretary on
				the basis of the most recent satisfactory data) to the total number of such
				individuals in all States, except that no State educational agency shall
				receive less than an amount equal to ½ of 1 percent of
				such amounts.
								(B)ReallotmentIf a State educational agency does not
				submit an application or the Secretary does not approve a State educational
				agency’s application, the Secretary shall reallot any portion of the State
				educational agency’s allotment under subparagraph (A) to the remaining State
				educational agencies in accordance with subparagraph (A).
								(c)State
				application
							(1)In
				generalTo be eligible to receive a grant under this section, a
				State educational agency shall submit an application to the Secretary at such
				time, in such manner, and containing such information as the Secretary may
				reasonably require.
							(2)ContentsEach
				application under paragraph (1) shall include assurances that—
								(A)the funds received
				under this section will be used to identify, serve, and support gifted and
				talented students from all economic, ethnic, and racial backgrounds, including
				students of limited English proficiency and students with disabilities;
								(B)the funds not
				retained by the State educational agency shall be used for the purpose of
				awarding subgrants on a competitive basis to local educational agencies in
				accordance with this section;
								(C)the funds received
				under this section shall be used only to supplement, but not supplant, the
				amount of State and local funds expended for the education of, and related
				services for, gifted and talented students;
								(D)the State
				educational agency will match the funds received under this section, in cash or
				in kind, in an amount equal to not less than 10 percent of such funds;
				and
								(E)the State
				educational agency shall develop and implement program assessment models to
				ensure program accountability and to evaluate educational effectiveness.
								(3)ApprovalTo
				the extent funds are made available to carry out this section, the Secretary
				shall approve an application of a State if such application meets the
				requirements of this section.
							(d)Limitations on
				Use of Funds
							(1)In
				generalA State educational
				agency receiving a grant under this part may not use more than 10 percent of
				the grant funds for—
								(A)dissemination of general program
				information and successful instructional and professional development
				strategies used;
								(B)providing
				technical assistance under this part including high-quality professional
				development to assist teachers, principals and instructional support personnel
				in improving their knowledge and skills in order to identify and serve gifted
				and talented students;
								(C)monitoring and
				evaluation of programs and activities assisted under this part;
								(D)providing support
				for parental involvement; or
								(E)creating a State
				gifted education advisory board.
								(2)Course work
				provided through emerging technologiesGrant funds provided under this section
				that are used for activities described in section 2504(b)(7) may include
				development of curriculum packages, compensation of distance-learning
				educators, or other relevant activities, but grant funds provided under this
				section may not be used for the purchase or upgrading of technological
				hardware.
							(3)Administrative
				CostsA State educational agency may use not more than 50 percent
				of the funds made available to the State educational agency under this section
				for administrative costs.
							(e)Subgrants to
				local educational agencies
							(1)Subgrants
				AuthorizedA State educational agency shall use not less than 90
				percent of the grant funds awarded to such State educational agency under this
				section to award subgrants to local educational agencies (including consortia
				of local educational agencies) to enable the local educational agencies to
				carry out the activities described in section 2504(b).
							(2)Competitive
				ProcessState educational agencies shall award subgrants under
				this section to local educational agencies through a competitive process that
				results in an equitable distribution by geographic area within the
				State.
							(3)Size of
				SubgrantA State educational agency shall award a subgrant under
				this section for any fiscal year in an amount sufficient to meet the needs of
				the students to be served under the subgrant.
							(4)Applications of
				local educational agencies
								(A)ApplicationTo be eligible to receive a subgrant under
				this part, a local educational agency (including a consortium of local
				educational agencies) shall submit an application to the State educational
				agency at such time, in such manner, and containing such information as the
				State educational agency may reasonably require.
								(B)ContentsEach
				application under this section shall include—
									(i)an
				assurance that the subgrant funds received under this section will be used to
				identify, serve, and support gifted and talented students from all economic,
				ethnic, and racial backgrounds, including students of limited English
				proficiency and students with disabilities;
									(ii)a
				description of how the local educational agency will meet the educational needs
				of gifted and talented students, including the training of personnel (including
				teachers and school leadership personnel) in the identification and education
				of gifted and talented students; and
									(iii)an assurance
				that subgrant funds received under this section will be used to supplement, not
				supplant, the amount of funds the local educational agency expends for the
				education of, and related services for, gifted and talented students.
									2506.Annual
				reportingBeginning 1 year
				after the date of enactment of the Jacob K. Javits Gifted and Talented Students
				Education Act and for each year thereafter, each entity receiving a grant or
				subgrant under this part shall submit an annual report to the Secretary that
				describes the number of students served and the activities supported with funds
				provided under this part. The report shall include a description of the
				measures taken to comply with the required uses of funds described in section
				2504(b).
					2507.ConstructionNothing in this part shall be construed to
				prohibit a recipient of funds under this part from serving gifted and talented
				students simultaneously with students with similar educational needs, in the
				same educational settings where appropriate.
					2508.Program
				priorities
						(a)General
				priorityIn carrying out this
				part, the Secretary shall give highest priority to programs and projects
				designed to develop new information that—
							(1)improves the
				capability of schools to plan, conduct, and improve programs to identify and
				serve gifted and talented students; and
							(2)assists schools in
				the identification of, and provision of services to, gifted and talented
				students (including economically disadvantaged individuals, individuals with
				limited English proficiency, and individuals with disabilities) who may not be
				identified and served through traditional assessment methods.
							(b)Service
				priorityThe Secretary shall ensure that not less than 50 percent
				of the applications approved under this part in a fiscal year address the
				priority described in subsection (a)(2) of this section.
						2509.General
				provisions
						(a)Review,
				dissemination, and evaluationThe Secretary shall—
							(1)use a peer review
				process in reviewing applications under this part;
							(2)ensure that
				information on the activities and results of programs and projects funded under
				this part is disseminated to appropriate State educational agencies, local
				educational agencies, and other appropriate organizations, including nonprofit
				private organizations; and
							(3)evaluate the
				effectiveness of programs under this part in accordance with section 9601, in
				terms of the impact on students traditionally served in separate gifted and
				talented programs and on other students, and submit the results of such
				evaluation to Congress not later than 2 years after the date of enactment of
				this part.
							(b)Program
				operationsThe Secretary shall ensure that the programs under
				this part are administered within the Department by a person who has recognized
				professional qualifications and experience in the field of the education of
				gifted and talented students and who shall—
							(1)administer and
				coordinate the programs authorized under this part;
							(2)serve as a focal
				point of national leadership and information on the educational needs of gifted
				and talented students and the availability of educational services and programs
				designed to meet such needs;
							(3)assist the
				Director of the Institute of Education Science in identifying research
				priorities that reflect the needs of gifted and talented students;
							(4)consult on and
				disseminate the information to other offices within the Department and to the
				public; and
							(5)every 3 years, based on the annual reports
				received under section 2506, prepare and submit to the Committee on Education
				and Labor of the House of Representatives and the Committee on Health,
				Education, Labor, Pensions of the Senate a report on the program outcomes of
				the programs funded under this part, and the promising practices developed
				through programs or projects funded under this part.
							2510.Authorization of
				appropriations
						(a)In
				generalThere are authorized
				to be appropriated to the Secretary $100,000,000 to carry out this part for
				fiscal year 2010 and such sums as may be necessary for each fiscal year
				thereafter.
						(b)Allocation of
				fundingOf the amounts appropriated under subsection (a), the
				Secretary shall allocate—
							(1)up to $7,500,000
				to carry out section 2504(c);
							(2)any amount in
				excess of $7,500,000, but not more than $92,500,000, to carry out the remainder
				of section 2504; and
							(3)any amount in
				excess of $100,000,000 to carry out section 2505.
							2511.DefinitionsFor purposes of this part:
						(1)Gifted and
				talented
							(A)In
				generalExcept as provided in subparagraph (B), the term
				gifted and talented when used with respect to a person or
				program—
								(i)has the meaning
				given the term under applicable State law; or
								(ii)in the case of a
				State that does not have a State law defining the term, has the meaning given
				such term by definition of the State educational agency or local educational
				agency involved.
								(B)Special
				ruleIn the case of a State that does not have a State law that
				defines the term, and the State educational agency or local educational agency
				has not defined the term, the term has the meaning given the term in section
				9101.
							(2)StateThe
				term State means each of the 50 States, the District of Columbia,
				and the Commonwealth of Puerto
				Rico.
						.
		3.Conforming
			 AmendmentPart D of title V of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241 et seq.) is
			 amended—
			(1)by striking
			 subpart 6; and
			(2)by redesignating
			 subpart 7 through subpart 21 as subpart 6 through subpart 20,
			 respectively.
			
